Citation Nr: 0009332	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-39 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the right knee, status post arthrotomy, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative 
changes of the left knee, status post arthrotomy, currently 
evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the August 1995 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued the 20 percent evaluation for a 
right knee disability and the 10 percent evaluation for a 
left knee disability.  


FINDINGS OF FACT

1.  The veteran does not have postural limitation, ankylosis, 
subluxation, swelling, deformity, or atrophy of disuse in the 
bilateral knee joints.  

2.  The veteran has range of motion of zero to 5-110 degrees, 
an unsteady gait, marked crepitation, and x-ray evidence of 
arthritis in the bilateral knee joints.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an increased rating for 
degenerative changes of the right knee, status post 
arthrotomy, currently evaluated as 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5260, and 5261 (1999).  

2.  The criteria are not met for an increased rating for 
degenerative changes of the left knee, status post 
arthrotomy, currently evaluated as 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5259, 5260, and 5261 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran received service connection for a right knee 
disability and a left knee disability since June 1970.  Since 
then, the veteran applied several times for increased ratings 
for both knees.  

The veteran underwent an arthroscopy of the right knee in 
October 1984.  The post-operative diagnosis was a partial 
tear and fraying of the medial and anterior portions of the 
medical meniscus of the right knee and mild chondromalacia of 
the medial femoral condyle.  

In December 1993, the veteran injured his neck, shoulder, and 
back while delivering groceries and loading boxes at work and 
underwent a chiropractic examination.  Palpation was negative 
for swelling or tenderness, and there was no joint effusion 
noted.  Considerable degenerative joint deformity was 
palpable along the knee joint margin bilaterally.  Range of 
motion was 0-135 degrees bilaterally.  Valgus stress and 
varus stress tests were normal bilaterally.  Pivot shift was 
normal on the right and graded +1 on the left.  There was 
crepitus bilaterally.  The diagnoses include osteoarthritis 
of the bilateral knees.  

The veteran underwent a complex orthopedic examination in May 
1994.  The examiner noted that a January 1994 examination 
report stated a diagnosis of osteoarthritis of both knees.  
Physical examination revealed that the veteran walked with a 
normal gait and was able to toe and heel walk.  The veteran 
was able to squat fully.  The veteran had full painless range 
of motion of the knee on flexion and extension.  There was no 
evidence of swelling.  There was no tenderness to palpation.  
There was a negative pivot shift.  The knees appeared to be 
stable to varus, valgus, anterior or posterior stress.  Deep 
tendon reflexes were present and symmetrical.  

The veteran underwent arthroscopy, partial medial 
meniscectomy, and partial synovectomy of the left knee in 
November 1994.  The post-operative diagnosis was a left knee 
meniscal tear with degenerative joint disease with grade IV 
changes of the medial tibial plateau.  

The veteran was examined in February 1996 for complaints of 
bilateral knee pain, less on the left than the right.  
Objective findings were that the veteran was able to ambulate 
1 block, and he was unable to climb stairs or sit for 
prolonged periods.  Range of motion of the knees was 0-130 
degrees.  The assessment was bilateral knee osteoarthritis.  
In February 1996, the veteran reported that he had been 
unemployed since February 1994 and last worked as a truck 
driver.  The veteran was examined in March 1996 for 
complaints of bilateral knee pain.  Range of motion was 5-110 
degrees when the veteran wore a knee brace.  In July 1996, a 
private examiner prescribed unloader type knee braces for the 
veteran.  

The veteran was examined in August 1996.  He reported pain 
while wearing a brace on and off for 12 months to help with 
his knee alignment.  There was numbness on the right from the 
knee to the heel and pain on the left from the hip to the 
knee.  Physical examination revealed range of motion of the 
knees was 0-140 degrees bilaterally.  There was crepitation 
but no effusion bilaterally.  The assessment was bilateral 
knee osteoarthritis.  

The August 1996, September 1996, October 1997, and January 
1999 lay statements alleged that the veteran was studying 
accounting because he could no longer work as a truck driver.  
He alleged that his left knee was 3 times more painful than 
the right knee.  He alleged that he had to use the knee brace 
and that he was becoming bow-legged.  He had stayed off his 
knees for the past 5 years and experienced swelling and 
severe pain if he overexerted himself.  Every night, his 
knees ached.  

The veteran underwent a VA examination in December 1996.  
Bilateral knee extension was 180 degrees, and flexion was 140 
degrees.  There was crepitation throughout the range of 
motion.  The diagnosis was arthrosis of both knee joints that 
would most probably progress, and they were painful at the 
present.  X-rays demonstrated marked bilateral degenerative 
arthritis, hypertrophic, of both knees.  There was no gross 
effusion.  

The veteran underwent a private examination in October 1997.  
He reported constant pain in his knees.  He was able to walk 
about a block before he had pain.  He was unable to sit for 
long periods of time.  The examiner observed the veteran 
walking in and out of the office and noted that he had a 
normal gait with no problems.  He was able to walk on his 
toes and heels and do a deep knee bend.  Range of motion of 
the knee joints was 0-150 degrees bilaterally.  The examiner 
could not palpate any deformities in the knees.  There was no 
swelling or edema.  

The veteran underwent a VA examination in May 1998.  The 
veteran reported that he had not worked for 4-1/2 years and 
that he was attending school to become an accountant.  The 
veteran reported constant pain that worsened with walking and 
weather change and increased deformity of his knees, 
swelling, and giving out.  Using stairs was painful.  The 
veteran had genu varus bilaterally.  There was no effusion or 
synovitis.  There was marked crepitation bilaterally at 
flexion and extension of the knee.  There was joint line 
tenderness bilaterally.  X-rays of the right knee 
demonstrated tri-compartmental osteoarthritis with suggestion 
of loose bodies posteriorly.  X-rays of the left knee 
suggested the collapse of the medial femoral condyle that 
could go alone with aseptic necrosis or old osteochondritis 
dissecans.  The diagnosis was tri-compartmental 
osteoarthritis of the right and left knees, severe and 
disabling.  

The veteran underwent a VA examination in July 1998.  The 
veteran reported that knee pain limited walking to one block.  
He could not do more than 6 steps up stairs at which time 
pain occurred.  He could still ascend and descend the stairs 
alternately.  There was a tendency for either knee to give 
way.  He used braces for knees for 15 years but no longer did 
this.  He had been using a cane because his left knee had 
become more severely involved than the right.  He felt things 
move inside the knees if they were loose.  Physical 
examination revealed that the veteran stood steady and 
straight with overall normal spinal alignment.  He walked 
with a somewhat unsteady gait and used a cane for ambulation.  
He appeared to be trying to put less weight on the left leg 
than the right.  Examination of the lower extremities 
revealed free hip motions in all directions.  Examination of 
the knees revealed flexion of 135 degrees both actively and 
passively on each side.  Extension was 0 degrees on each 
side.  There was no varus or valgus deformity to either knee.  
There was no complaint of pain with flexion and extension of 
the knees, only minimal discomfort appeared when the knee 
flexion was forced.  Examination of the right knee revealed 
numbness of the skin just above the ankle.  X-rays of both 
knees showed narrowing of the medial articular cartilage 
space and slight to moderate osteophytes along the margins of 
the joints.  The findings were consistent with the diagnosis 
of degenerative arthritis of both knees.  The examiner stated 
that the objective findings were somewhat less than he 
expected on the basis of the veteran's complaints.  
Nevertheless, there was definite indication of ongoing knee 
problems that were expected over a period of time to become 
worse.  He indicated that, at the present time, there was no 
definite functional limitation in either knee objectively 
produced by pain.  He expected that repetitive movements or 
strenuous movement of the knees might bring out such a 
finding but this was not apparent in this evaluation.  

The August 1998 letter from the Social Security 
Administration stated that the veteran had bilateral knee 
pain secondary to osteoarthritis and osteoarthrosis and that 
he was unable to perform his past occupations of truck 
driver, manager in the food industry, or accounting clerk.  
The November 1997 physical residuals function capacity report 
stated that the veteran could occasionally lift and/or carry 
50 pounds, frequently lift and/or carry 25 pounds, stand 
and/or walk with normal breaks for a total of about 6 hours 
in an 8-hour workday, sit with normal breaks for a total of 
about 6 hours in an 8-hour workday.  There were no postural 
limitations of climbing, balancing, stooping, kneeling, 
crouching, or crawling.  The examiner opined that the 
severity or duration of symptoms was disproportionate to the 
expected severity or expected duration on the basis of the 
claimant's medically determinable impairment.  

The veteran provided sworn testimony at a video hearing in 
March 2000.  The veteran testified that his knees continued 
to degenerate.  Both knees gave way.  Transcript (March 
2000), page 3.  The veteran used a cane.  When he worked, he 
had braces.  He was unable to turn his knee when getting out 
of the car because he could feel it slipping.  He was unable 
to walk on stairs due to the severe, constant pain.  He had 
constant pain while trying to sleep because his knee seemed 
to shift.  He testified that medications had been prescribed 
for the pain.  Transcript (March 2000), page 4.  He was able 
to walk on level ground if he walked very slowly and made no 
sharp movements.  Long distances were painful to walk.  
Transcript (March 2000), pages 4-5.  The veteran testified 
that the degeneration of his knees had caused him to become 
bow-legged, to have lower back problems, and to have numbness 
into his calves or feet.  The veteran testified that the skin 
below his knees were discolored due to the lack of nerve 
endings and because blood flow was not what it should be.  
Transcript (March 2000), page 6.  The veteran testified that 
he received SSD since 1998 and that he had not worked since 
January 1994.  Prior to that time, he worked as a truck 
driver and restaurant manager.  Transcript (March 2000), page 
7.  The veteran testified that he had no other treatment 
other than from the VA in the last 2 years.  Transcript 
(March 2000), page 8.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, the veteran is entitled to a 20 percent 
rating.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, the veteran is 
entitled to a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  See 38 C.F.R. § 4.45(f) (1999).  

Ankylosis of the knee, extremely unfavorable, in flexion at 
an angle of 45 degrees or more, is assigned to a 60 percent 
evaluation.  Ankylosis of the knee, in flexion between 20 
degrees and 45 degrees, warrants a 50 percent evaluation.  
Ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is assigned a 40 percent evaluation.  Ankylosis of 
the knee, favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1999).  

Recurrent subluxation or lateral instability of the knee 
warrants a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is assigned a 
rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1999).  

Removal of symptomatic semilunar cartilage warrants to a 
rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 (1999).  

Limitation of the flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Flexion limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  

Limitation of the extension of the leg to 5 degrees is 
assigned a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
rating, extension to 15 degrees warrants a 20 percent rating, 
extension to 20 degrees warrants a 30 percent rating, 
extension to 30 degrees warrants a 40 percent rating, and 
extension to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The provisions of 38 
C.F.R. §§ 4.40, 4.45 do not apply to ratings under Diagnostic 
Code 5257, because that rating code is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under diagnostic Codes 5003, for limitation 
of motion, and 5257, for instability and subluxation.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

Entitlement to an increased rating for degenerative changes 
of the right knee,
status post arthrotomy, currently evaluated as 20 percent 
disabling.

The claim for an increased rating is well grounded because 
the veteran asserted that his right knee had worsened.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran alleged that the use of a knee brace had caused 
him to become bow-legged but the medical evidence did not 
show ankylosis of the right knee.  In any event, the veteran 
stopped using a knee brace in July 1998.  Therefore, a rating 
is not available under Diagnostic Code 5256 because the 
criteria are inapplicable.  

The veteran is currently rated under Diagnostic Code 5257.  A 
30 percent evaluation is not warranted for severe impairment 
from recurrent lateral instability under the criteria of 
Diagnostic Code 5257.  Although the medical evidence did not 
show subluxation, the veteran had genu varus of the right 
knee in May 1998, and he reported using a knee brace for 15 
years to help maintain the knee's alignment.  In March 2000, 
he testified that his right knee gave way.  No more than 
moderate impairment is currently demonstrated, in that the 
medical evidence did not show subluxation, there was no varus 
or valgus in May 1994 and July 1998, and the veteran stopped 
using a knee brace and started using a cane in July 1998.  

The majority of the examinations have reflected nearly full 
range of motion.  The most limited range of motion was 5-110 
degrees in March 1996 which was with a knee brace on.  Thus, 
the veteran could bend his knee to 110 degrees rather than to 
the normal 140 degrees and straighten his right leg to zero 
to 5 degrees under the horizontal rather than to the 
horizontal.  Nonetheless, the veteran was able to bend his 
knee well past the 15 degrees limitation required for a 30 
percent rating under Diagnostic Code 5260 and to straighten 
his leg well past the 20 degrees limitation required for a 30 
percent rating under Diagnostic Code 5261.  A 20 percent 
evaluation was more than generous because the veteran bent 
his knee well past the 60 degrees limitation required for a 
noncompensable rating, and he straightened his leg to no 
worse than the 5 degrees required for a noncompensable 
rating.  Accordingly, an increased rating is not warranted 
under Diagnostic Codes 5260 and 5261.  

Consideration of any additionally disabling functional loss 
and pain did not warrant a compensable rating for limitation 
of motion.  The veteran was unable to use stairs, and the 
November 1997 physical residuals function capacity report 
showed that the veteran could not work an entire 8-hour day 
because he was limited to sitting, walking, or standing for 6 
hours.  He could not perform his past occupations of truck 
driver, manager in the food industry, or accounting clerk.  
The veteran walked with an unsteady gait in July 1998, and 
there was marked crepitation in May 1998.  The veteran used a 
brace or cane to maintain alignment.  Nonetheless, the 
veteran was able to attend college, drive his own car, and 
spend 4 days per week with his minor-aged son.  Although the 
veteran reported taking medications for constant pain and 
having increased pain on exertion, the July 1998 examiner 
would not state that there was definite functional limitation 
in either knee objectively produced by pain.  He noted that 
he did not find functional limitation on repetitive movement 
or strenuous movements.  While there were subjective 
complaints, the objective medical evidence did not show 
swelling, deformity, or atrophy of disuse of the knees.  With 
respect to instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing, 
the November 1997 physical residuals function capacity report 
stated that there was no postural limitation for climbing, 
balancing, stooping, kneeling, crouching, or crawling and 
that the veteran could frequently lift or carry 25 pounds, 
and that he was capable of sitting, walking, or standing for 
6 hours.  

A rating greater than 20 percent was not warranted under the 
alternative criteria of Diagnostic Codes 5003 and 5010.  
Initially, limitation of motion of the right knee and of the 
left knee met the criteria for a noncompensable evaluation 
under Diagnostic Code 5261, and together, the right knee 
joint and the left knee joint comprised 2 major joints.  See 
38 C.F.R. § 4.45(f) (1999).  Thus, only a 10 percent rating 
was warranted because the medical evidence showed x-ray 
evidence of arthritis in two knee joints in December 1996, 
May 1998, and July 1998.  A 20 percent rating was not 
warranted because the medical evidence did not show 
occasional incapacitating exacerbations.  

Accordingly, an increased rating was not warranted under the 
criteria of Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 
and 5261.  


Entitlement to an increased rating for degenerative changes 
of the left knee,
status post arthrotomy, currently evaluated as 10 percent 
disabling.

The claim for an increased rating is well grounded because 
the veteran asserted that his left knee had worsened.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran alleged that the use of a knee brace had caused 
him to become bow-legged but the medical evidence did not 
show ankylosis of the left knee.  In any event, the veteran 
stopped using a knee brace in July 1998.  Therefore, a rating 
was not available under Diagnostic Code 5256.  

An increased rating of 20 percent was not warranted for 
moderate impairment from recurrent lateral instability under 
the criteria of Diagnostic Code 5257.  Although the medical 
evidence did not show subluxation, the veteran had genu varus 
of the left knee in May 1998, and he reported using a knee 
brace for 15 years to help maintain the knee's alignment.  In 
March 2000, he testified that his left knee gave way.  A 20 
percent evaluation for moderate impairment was not warranted 
because the medical evidence did not show subluxation, there 
was no varus or valgus in May 1994 and July 1998, and the 
veteran stopped using a knee brace and started using a cane 
in July 1998.  Accordingly, an increased rating was not 
warranted under Diagnostic Code 5257.  

The November 1994 surgical report stated that the lateral 
compartment was inspected and probed and there was found to 
be no major subluxable torn meniscus.  The medical evidence 
since then did not show that dislocation existed after 
surgery.  Therefore, a rating was not available under 
Diagnostic Code 5258.  

The medical evidence shows that the veteran underwent a 
partial medial meniscectomy in November 1994.  Although the 
veteran will be assigned a 10 percent disability rating for 
meniscus removal, a rating in excess of 10 percent is not 
available under the criteria of Diagnostic Code 5259.  

The most limited range of motion was 5-110 degrees in March 
1996.  Thus, the veteran could bend his knee to 110 degrees 
rather than to the normal 140 degrees and straighten his leg 
to 5 degrees under the horizontal rather than to the 
horizontal.  Nonetheless, the veteran was able to bend his 
knee well past the 30 degrees limitation required for a 20 
percent rating under Diagnostic Code 5260 and to straighten 
his leg well past the 15 degrees limitation required for a 20 
percent rating under Diagnostic Code 5261.  A 10 percent 
evaluation was more than generous because the veteran bent 
his knee well past the 60 degrees limitation required for a 
noncompensable rating, and he straightened his leg to the 5 
degrees required for a noncompensable rating.  Accordingly, 
an increased rating is not warranted under Diagnostic Codes 
5260 and 5261.  

Consideration of any additionally disabling functional loss 
and pain, as discussed above, did not warrant a compensable 
rating for limitation of motion.  A rating greater than 10 
percent was not warranted under the alternative criteria of 
Diagnostic Codes 5003 and 5010.  A 10 percent rating was 
warranted under Diagnostic Codes 5003 and 5010 because 
limitation of motion of the right knee and of the left knee 
met the criteria for a noncompensable evaluation under 
Diagnostic Code 5261, and x-ray evidence showed arthritis.  A 
20 percent rating was not warranted because the medical 
evidence did not show occasional incapacitating 
exacerbations.  

Accordingly, an increased rating was not warranted under the 
criteria of Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 
5259, 5260, and 5261.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  Although the Social Security 
Administration deemed the veteran unable to perform his past 
occupations of truck driver, manager in the food industry, or 
accounting clerk, the evidence does not show that the 
service-connected knee disabilities would markedly interfere 
with substantially gainful employment in other fields.  The 
veteran has shown that he is able to attend college, drive 
his own car, and spend 4 days per week with his minor-aged 
son.  The service-connected disability has not caused 
frequent hospitalizations.  Accordingly, an extraschedular 
rating is not warranted.  



ORDER

The claim of entitlement to an increased rating for 
degenerative changes of the right knee, status post 
arthrotomy, currently evaluated as 20 percent disabling, is 
denied.  

The claim of entitlement to an increased rating for 
degenerative changes of the left knee, status post 
arthrotomy, currently evaluated as 10 percent disabling, is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

